Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 03/11/2021. Applicant’s election without traverse of Invention I, claims 16-25 and 34-35, is acknowledged. 
Claims 16-25 and 34-35 are pending. Claims 26-33 are withdrawn from consideration as being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upstream plate spaced from the downstream plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the upstream plate being spaced from the downstream plate as described in the specification.  Any structural detail 

Claim Objections
Claims 17-25 and 34-35 objected to because of the following informalities:  
Regarding claims 17-25 and 34-35, in line 1, “a waste heat recovery unit as claimed in…” should read –the waste heat recovery unit as claimed in…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-25 and 34-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the term “the duct consists essentially of first, second and third adjacent and parallel channels” is a relative term which renders the claim indefinite. The word “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the duct would necessary constitute “essentially”. Absent a standard for determining, the metes and bounds of the limitation “the duct consists essentially of first, second and third adjacent and parallel channels” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein the duct consist of first, second and third adjacent and parallel channels…--.
Regarding claims 18-19, the term “each channel is essentially rectangular” is a relative term which renders the claim indefinite. The word “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what amount/extend/degree of the channel would necessary constitute “essentially”. Absent a standard for determining, the metes and bounds of the limitation “each channel is essentially rectangular” is unclear as currently present.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein the cross section of each channel is rectangular.--.
Regarding claims 20-25, the claims are rejected by virtue of their dependency on claim 16.
Regarding claim 34, it is unclear how the “an upstream plate” is spaced from the “a downstream plate”. Neither the specification nor the drawings clarify how the aforementioned plates are spaced from each other. See also drawing objection, above.
Also regarding claim 34, it is unclear what the “means to supply pressurized gas into the spacing between the upstream and the downstream plates” are and/or how those “means” work. Neither the specification nor the drawings further define what the structure for the “means to supply pressurized gas” is.
Regarding claim 35, the claim is rejected by virtue of its dependency on claim 34.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means to supply pressurized gas into” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “to supply pressurized gas into” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 34 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there is no further definition of a structure for the “means to supply pressurized gas”. Please refer to the 35 U.S.C. 112(b) rejection above.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 7,931,074).
Regarding claim 16, Itou discloses:   
a compact waste heat recovery unit (2) (fig. 6) (it is noted, Itou’s heat exchanger unit -2- recovers engine heat using hot water circulating through a vehicle-engine circuit connected to piping 24g and 24h of a heat exchanger -24-, figure 4b, col. 6, lines 5-11), comprising: 
a duct (21) for air (a, b), 
wherein the duct (21) consists of first (27a), second (28a) and third (27c) adjacent and parallel channels each with an inlet and an outlet (fig. 6), 
a heat exchanger (24) is located in each of the first (27a) and third (27c) channels [col. 11, lines 20-24 and col. 6, lines 21-42] (it is noted, no tubes -24a- and fins -24b- are formed in the second channel -28a- as can be seen in figure 4 and col. 6, lines 38-42. Therefore there is no exchange of heat in channel -28a-), and the second channel (28a) is located between the first (27a) and third (27c) channels and is without a heat exchanger [col. 6, lines 38-42] and provides a bypass channel for direct travel of air (a, b) through the second channel (28a) to avoid contact of the air (a, b) with the heat exchanger (24) located in the first channel (27a) and the heat exchanger (24) located in the third channel (27c) so as to maintain the temperature of the air (a, b) as it travels through the second channel (28c), and
a damper system (31 plus 32) operable to selectively open and close the inlets of the first (27a), second (28a) and third (27c) channels (fig. 6) [col. 7, lines 36-52], 
wherein the damper system (31 plus 32) comprises a plurality of rotatable blades (31, 32) mounted to walls (through shafts -31a- and -32a-) dividing the duct (21) into the first (27a), second (28a) and third (27c) channels [col.7, lines 30-35], and connected to different actuators [col. 7, lines 47-52].
	Itou does not disclose:
the waste heat recovery unit being for a gas turbine with exhaust gas having a high temperature circulating through the duct, and
the plurality of rotatable blades being connected to a common actuator.
The waste heat recovery unit being used to recover heat from exhaust heat of a gas turbine is considered to be an statement of intended use. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, as is the case here. Refer to MPEP 2114 (II). In the instant case, the waste heat recovery unit taught by Itou can be used to recover waste heat from exhaust heat of a gas turbine.
Although Itou discloses the rotatable blades (31, 32) connected to different actuators being controlled independently [col. 7, lines 47-52], Itou also clearly discloses that a partition plate (25) is used to separate a right air passage (26a) used as a driver’s seat side air passage, and a left air passage (26b) used as a front passenger’s seat side air passage [col. 5, lines 5-25] (fig. 6), and also clearly suggests that separate outlets (26a, 26b) defined by the partition wall (25) can be combined into a single air passage without using the partition plate (25) [col. 19, lines 9-16]. In this last scenario, it would have been obvious to a person of skill in the art that the independent operation of the rotatable blades (31, 32) would be unnecessary as there would not be separate outlet passages for the conditioned air and it would have been obvious to a person of skill in the art to simply used a common actuator to operate both sets of rotatable blades (31, 32) in order to simplify the design of the system while reducing costs by using less electric elements.
Regarding claim 17, the recitation “the actuator being operable to rotate the blades simultaneously and in opposite directions, whereby the blades are rotated towards one another to close the inlet to the bypass channel and are rotated away from one another to close the inlets to the heat exchanger channels” is considered to be an statement of intended use. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, as is the case here. Refer to MPEP 2114 (II). In the instant case, as applies to claim 16, above, Itou’s actuator is capable of being operated to rotate the blades simultaneously and in opposite directions, whereby the blades are rotated towards one another to close the inlet to the bypass channel and are rotated away from one another to close the inlets to the heat exchanger channels.
Regarding claims 18-19, Itou discloses:   
the cross-section of each channel (27a, 28a, 27c) being rectangular (figs, 4A and 6).
Regarding claim 34, the claim has not been considered in this Office Action based on the 112 rejection, above.

Allowable Subject Matter
Claims 20-25 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763